Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY

COMPANY AGREEMENT OF

AIREON LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

This Amendment No. 2 to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”), of Aireon LLC (the “Company”), is dated as of July
6, 2015 and is entered into by NAV CANADA Satellite, Inc, a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; Irish Aviation
Authority Limited, a company organized under the laws of the Republic of
Ireland; and Naviair Surveillance A/S, a Danish limited liability company
(collectively, the “Members”); NAV CANADA, a Canadian corporation; Enav, S.p.A.,
a company formed under the laws of the Italian Republic (“Enav”); Naviair, an
independent state owned company owned by the Kingdom of Denmark, registered with
the Danish Business Authority under CVR-no.: 26 05 97 63; and the Company.  

 

RECITALS

 

A.The Members, NAV CANADA, Enav, Naviair and the Company are party to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 14, 2014, as amended (the “Operating Agreement”).

B.The Members, NAV CANADA, Enav, Naviair and the Company wish to amend the
Operating Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

1.Amendments.

a.The definition of “Fourth NAV CANADA Tranche Financing Final Tranche Date”
contained in Article 1 of the Operating Agreement is hereby amended and restated
in its entirety and replaced with the following:

““Fourth NAV CANADA Tranche Financing Final Tranche Date” means [***], 2016.”

2.Except as expressly provided herein, nothing in this Amendment shall be deemed
to waive or modify any of the other provisions of the Operating Agreement.  In
the event of any conflict between the Operating Agreement, any previous
amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

3.This Amendment shall be binding upon and shall inure to the benefit of the
successors in interest of the parties hereto.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

Aireon LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/ Donald L. Thoma

 

 

Name:

Donald L. Thoma

 

 

 

Title:

CEO

 

 

 

 

 

 

 

NAV CANADA

 

Enav S.p.A.

 

 

 

 

 

 

 

 

 

 

By:

/S/ John Crichton

 

By:

 

Name:

John Crichton

 

Name:

 

Title:

President & CEO

 

Title:

 

 

 

 

 

By:

/S/ Neil Wilson

 

Naviair

Name:

Neil Wilson

 

 

 

Title:

EVP Admin. & G.C.

 

 

 

 

 

 

 

 

 

 

By:

/S/ M. Dambaek

 

 

 

Name:

M. Dambaek

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 




 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Signature Page to Amendment No. 2

 

--------------------------------------------------------------------------------

 

MEMBERS:

NAV CANADA Satellite, Inc.

 

Iridium Satellite LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ John Crichton

 

By:

/S/ Matthew J. Desch

Name:

John Crichton

 

Name:

Matthew J. Desch

Title:

President

 

Title:

Chief Executive Officer

 

 

 

 

By:

/S/ Neil Wilson

 

 

Name:

Neil Wilson

 

 

 

Title:

VP & Secretary

 

 

 

 

 

 

 

 

Naviair Surveillance A/S

 

ENAV North Atlantic LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Hanne Lund

 

By:

 

Name:

Hanne Lund

 

Name:

 

Title:

CEO

 

Title:

 

 

 

 

 

By:

/S/ M. Dambaek

 

 

Name:

M. Dambaek

 

 

 

Title:

Board Chairman

 

 

 

 

 

 

 

 

Irish Aviation Authority Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Eamonn Brennan

 

 

 

Name:

Eamonn Brennan

 

 

 

Title:

Chief Executive

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Signature Page to Amendment No. 2

 

 